NOTE: This order is nonprecedential.

  Wntteb ~tate5 qtourt of ~peaI5
      for tbe jfeberaI qttrcutt

            HOFFMANN-LA ROCHE INC.,
                Plaintiff-Appellant,
                  v.
 TEVA PHARMACEUTICALS USA, INC. AND TEVA
    PHARMACEUTICAL INDUSTRIES LTD.,
                  Defendants-Appellees.


                        2012-1131


   Appeal from the United States District Court for the
District of New Jersey in case no. 09-CV-5283, Judge
Esther Salas.


                      ON MOTION


                       ORDER
    Upon review of Hoffman-LaRoche Inc.'s notice to this
court, filed October 19, 2012, regarding a ruling from the
district court issued in response to this court's limited
remand,
   IT Is ORDERED THAT:
HOFFMANN-LA ROCHE V TEVA PHARMA                                  2
    (1) The stay is lifted. Because briefing is complete,
this case can be placed on the next calendar for oral
argument, in due course.
   (2) A copy of the notice will be transmitted to the
merits panel assigned to this case.
                                  FOR THE COURT


      DEC 28 2012                 /s/ Jan Horbaly
        Date                      Jan Horbaly
                                  Clerk

cc: Brian D. Coggio, Esq.
    J effer Ali, Esq.
s23                                                FILED
                                         u.s.THE FEDER!'.!. r,IRCUITFOR
                                              COURT OF APPEALS

                                               DEC 28 2Ul~
                                                   JAN HORBALY
                                                      CLERK